              Case 2:17-cr-00053-JAM Document 278 Filed 05/27/20 Page 1 of 2


 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160

 4
   Attorney for:
 5 Robert Lautenslager

 6
                                     IN THE UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                            CASE NO. 17-CRS 0053 JAM
10
                                      Plaintiff,          REQUEST TO FILE UNDER SEAL AND
11                                                        PROPOSED ORDER
                                v.
12
     ROBERT LAUTENSLAGER,
13                      Defendant.

14

15
            Pursuant to Local Rule 14(b), Defendant, ROBERT LAUTENSLAGER, by and through his
16
     Counsel, Dina L. Santos, respectfully requests an Order sealing Exhibit B, attached to Defendant Robert
17
     Lautenslager’s Reply Memorandum in Support of Motion for Compassionate Release. The Exhibit
18
     contains medical reports.
19
            The Court may order documents to be filed under seal. While the press and the public have a
20
     presumed right of access to court proceedings and documents under the first amendment, this presumed
21
     right is not absolute. See Press-Enterprise Co. v. Superior Court, 464 U.S. 501 (1985). It can be
22
     overcome based on findings that closure is essential to preserve higher values and is narrowly tailored to
23
     serve that interest. Id. From the Court’s perspective, the controlling interest is to articulate along with
24
     findings specific enough that a reviewing court can determine whether the closure order was properly
25
     entered. Id.
26
            Here, the Defense seeks to file the exhibits under seal because of the nature of the information
27
     contained within the documents. The information within the documents contains confidential medical
28

      Request to Seal & Order                              1
              Case 2:17-cr-00053-JAM Document 278 Filed 05/27/20 Page 2 of 2


 1 information.

 2                                                      Respectfully Submitted,

 3
     Dated: May 27, 2020                                    /s/ Dina L. Santos
 4                                                          DINA SANTOS, ESQ.
                                                            Attorney for Robert Lautenslager
 5

 6

 7

 8

 9
                                                    ORDER
10

11
                    Pursuant to Local Rule 14(b), and base upon the representation contained in Defendant’s
12
     Request to Seal, IT IS SO FOUND AND ORDERED THAT, the EXHBIT B, OF DEFENDANT
13
     ROBERT LAUTENSLAGER’S MEMORANDUM IN SUPPORT OF MOTION FOR
14
     COMPASSIONATE RELEASE, shall be sealed until further order of this Court.
15

16
            May 27, 2020
17
                                                            /s/ John A. Mendez
18

19                                                          HON. JOHN A. MENDEZ
                                                            UNITED STATES DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27

28

      Request to Seal & Order                           2
